       Case 1:20-cv-00449-JPW Document 28 Filed 11/16/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CINDY ORNER,                             : Civil No. 1:20-CV-00449
Individually and on Behalf of the Estate :
of Raymond J. Orner, Deceased,           :
                                         :
              Plaintiff,                 :
                                         :
              v.                         :
                                         :
INTERNATIONAL LABORATORIES, :
Inc., et al.,                            :
                                         :
              Defendants.                : Judge Jennifer P. Wilson
                                     ORDER
     AND NOW, on this 16th day of November, 2020, for the reasons stated in

the accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. The motion to dismiss filed by Defendants Walmart Stores East, L.P. and

     Walmart Supercenter #3633 (Doc. 5) is GRANTED.

  2. On or before December 7, 2020, Plaintiff shall file an amended complaint in

     accordance with this order and the accompanying memorandum.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania
